       Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 1 of 13



 1   XAVIER BECERRA                                            HECTOR BALDERAS
     Attorney General of California                            Attorney General of New Mexico
 2   DAVID A. ZONANA, State Bar No. 196029                     BILL GRANTHAM (pro hac vice)
     Supervising Deputy Attorney General                       Assistant Attorneys General
 3   GEORGE TORGUN, State Bar No. 222085                        201 Third St. NW, Suite 300
     SHANNON CLARK, State Bar No. 316409                        Albuquerque, NM 87102
 4   CONNIE P. SUNG, State Bar No. 304242                       Telephone: (505) 717-3520
     Deputy Attorneys General                                   E-Mail: wgrantham@nmag.gov
 5    1515 Clay Street, 20th Floor
      P.O. Box 70550
 6    Oakland, CA 94612-0550                                   Attorneys for Plaintiff State of New
      Telephone: (510) 879-1974                                Mexico
 7    Fax: (510) 622-2270
      E-mail: George.Torgun@doj.ca.gov
 8
     Attorneys for Plaintiff State of California
 9

10                               IN THE UNITED STATES DISTRICT COURT

11                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

12

13   STATE OF CALIFORNIA, et al.,                         Case No. 4:18-cv-05712-YGR
14                                          Plaintiffs, (Consolidated with No. 4:18-cv-05984-YGR)
15                                                        JOINT STATEMENT REGARDING
                            v.
                                                          PROCEDURAL HISTORY
16
     DAVID BERNHARDT, et al.,
17
                                          Defendants.
18

19
     SIERRA CLUB, et al.,
20
                                            Plaintiffs,
21

22                          v.

23   DAVID BERNHARDT, et al.,

24
                                          Defendants.
25

26

27

28
                                                     1
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
       Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 2 of 13



 1          Pursuant to the direction of the Court at the February 11, 2019 case management

 2   conference, the parties to the above-entitled actions hereby submit this Joint Statement Regarding

 3   Procedural History.

 4                                                  2016

 5          On November 18, 2016, the U.S. Bureau of Land Management (“BLM”), an agency

 6   within the U.S. Department of the Interior, finalized the Waste Prevention, Production Subject to

 7   Royalties, and Resource Conservation rule (the “Waste Prevention Rule”). 81 Fed. Reg. 83,008

 8   (Nov. 18, 2016). BLM stated that it promulgated the Waste Prevention Rule “to reduce waste of

 9   natural gas from venting, flaring, and leaks during oil and natural gas production activities on

10   onshore Federal and Indian (other than Osage Tribe) leases,” and to “clarify when produced gas

11   lost through venting, flaring, or leaks is subject to royalties, and when oil and gas production may

12   be used royalty-free on site.” Id. Among other requirements, the Waste Prevention Rule

13   prohibited the venting of natural gas by operators except in certain limited situations, and required

14   that oil well operators capture defined percentages of the gas produced each month. Id. at

15   83,023–24. It also required that operators inspect equipment for leaks of natural gas; repair any

16   such leaks; replace equipment that contributes to the loss of natural gas during oil and gas

17   production; recover fugitive gas emissions from certain storage tanks and other equipment; and

18   measure and report vented and flared volumes. Id. at 83,011–12, 83,022–24. The Waste

19   Prevention Rule had an effective date of January 17, 2017, although many of its requirements,

20   including those related to gas capture, measurement of vented and flared gas volumes, equipment

21   replacement, and leak detection and repair, were to phase-in with compliance required on January

22   17, 2018. Id. at 83,023–24, 83,033.

23          Soon after the Waste Prevention Rule was finalized, the Western Energy Alliance (“the

24   Alliance”) and Independent Petroleum Association of America (“IPAA”), followed by the States

25   of Wyoming and Montana (collectively, “Petitioners”), filed legal challenges in federal district

26   court in Wyoming, alleging that the Waste Prevention Rule regulated air pollution which BLM

27   lacks statutory authority to regulate, and that the Waste Prevention Rule was arbitrary and

28   capricious. Western Energy Alliance v. Jewell, Case No. 2:16-cv-00280-SWS (D. Wyo. Petition
                                                     2
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
       Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 3 of 13



 1   filed Nov. 16, 2016); State of Wyoming v. Jewell, Case No. 2:16-cv-00285-SWS (D. Wyo.

 2   Petition filed Nov. 18, 2016). The States of California and New Mexico (in this action, the “State

 3   Plaintiffs”), as well as most of the Conservation and Tribal Citizen Group Plaintiffs in this action,

 4   intervened on the side of BLM in defense of the Rule; the States of North Dakota and Texas

 5   intervened on the side of Petitioners. The American Petroleum Institute (“API”) was granted

 6   amicus curiae status in the case. The parties briefed and argued motions for a preliminary

 7   injunction filed by Petitioners.

 8                                                   2017

 9            On January 16, 2017, the Wyoming district court denied Petitioners’ motions for a

10   preliminary injunction, concluding that Petitioners had not demonstrated the four prerequisites for

11   relief. State of Wyoming v. U.S. Dep’t of the Interior, 2017 WL 161428, *4–11 (D. Wyo. Jan. 16,

12   2017).

13            On January 17, 2017, the Waste Prevention Rule became effective, although compliance

14   with the majority of the Waste Prevention Rule’s requirements would not be required until

15   January 17, 2018.

16            On March 28, 2017, President Donald Trump issued Executive Order 13783, entitled

17   “Promoting Energy Independence and Economic Growth.” 82 Fed. Reg. 16,093 (Mar. 31, 2017).

18   Section 1 of that Executive Order stated the administration’s policy position that “[i]t is in the

19   national interest to promote clean and safe development of our nation’s vast energy resources,

20   while at the same time avoiding regulatory burdens that unnecessarily encumber energy

21   production, constrain economic growth, and prevent job creation.” Id. Section 1 of the Executive

22   Order further stated that “it is the policy of the United States that executive departments and

23   agencies (agencies) immediately review existing regulations that potentially burden the

24   development or use of domestically produced energy resources and appropriately suspend, revise,

25   or rescind those that unduly burden the development of domestic energy resources beyond the

26   degree necessary to protect the public interest or otherwise comply with the law.” Id. Section 7

27   of the Executive Order, entitled “Review of Regulations Related to United States Oil and Gas

28   Development,” specifically called on the Secretary of the Interior to review and, “if appropriate,”
                                                     3
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
       Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 4 of 13



 1   “as soon as practicable, . . . publish for notice and comment proposed rules suspending, revising,

 2   or rescinding” the Waste Prevention Rule. Id. at 16,096.

 3          On March 29, 2017, then-Secretary of the Interior Ryan Zinke issued Secretarial Order

 4   3349, which provided that within 21 days, BLM would review the Waste Prevention Rule and

 5   report to the Assistant Secretary “whether the rule is fully consistent with the policy set forth in

 6   Section 1 of the March 28, 2017 E.O.” BLM published the results of its review on October 24,

 7   2017, finding that the Waste Prevention Rule is “inconsistent with the policy stated in EO13783”

 8   and that it “poses a substantial burden on industry, particularly those requirements that are set to

 9   become effective on January 17, 2018.” See 82 Fed. Reg. 50,532, 50,535 (Nov. 1, 2017).

10          On June 15, 2017, BLM published a notice in the Federal Register “to postpone the

11   compliance dates” for the provisions of the Waste Prevention Rule that required compliance on

12   January 17, 2018 pursuant to Section 705 of the Administrative Procedure Act (“APA”), 5 U.S.C.

13   § 705. 82 Fed. Reg. 27,430 (June 15, 2017) (“Postponement Notice”). BLM explained that it

14   postponed the compliance dates for certain provisions of the Waste Prevention Rule because

15   Petitioners in the Wyoming litigation had “raised serious questions concerning the validity of

16   certain provisions of the Rule” and “operators should not be required to expend substantial time

17   and resources to comply with regulatory requirements that may prove short-lived as a result of

18   pending litigation or the administrative review that is already under way.” Id. at 27,431. On July

19   5, 2017, the State Plaintiffs filed a complaint challenging the Postponement Notice in the

20   Northern District of California. Case No. 3:17-cv-03804-EDL (N.D. Cal.). The Conservation

21   and Tribal Citizen Group Plaintiffs filed a similar action on July 10, 2017. Case No. 3:17-cv-

22   03885-EDL (N.D. Cal.). The Court related the two cases on July 24, 2017. The Alliance and

23   IPAA, along with the State of North Dakota, intervened on the side of BLM. The parties briefed

24   and argued Plaintiffs’ motions for summary judgment, as well as BLM’s motion to transfer the

25   case to Wyoming.

26          On September 7, 2017, the Court denied BLM’s motion to transfer.

27          On October 4, 2017, the Court ruled that BLM lacked authority to postpone the

28   compliance dates of the Waste Prevention Rule under 5 U.S.C. § 705, that BLM violated the
                                                     4
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
       Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 5 of 13



 1   APA’s notice and comment procedures, and that the Postponement Notice was arbitrary and

 2   capricious. See California v. U.S. Bureau of Land Mgmt., 277 F. Supp. 3d 1106 (N.D. Cal. 2017).

 3   Consequently, the court vacated the Postponement Notice. Id. at 1127.

 4          On October 5, 2017, BLM published a proposed rule in the Federal Register that would

 5   suspend for one year, until January 17, 2019, certain requirements of the Waste Prevention Rule.

 6   82 Fed. Reg. 46,458 (Oct. 5, 2017). These requirements included those covered by the now-

 7   vacated Postponement Notice that had compliance dates in January 2018, as well as certain other

 8   provisions for which compliance dates had already passed.

 9          After receiving public comment, on December 8, 2017, BLM issued its final rule

10   suspending certain requirements of the Waste Prevention Rule. 82 Fed. Reg. 58,050 (Dec. 8,

11   2017) (“Suspension Rule”). BLM stated that it “has concerns regarding the statutory authority,

12   cost, complexity, feasibility, and other implications of the 2016 final rule, and therefore intends to

13   avoid imposing likely considerable and immediate compliance costs on operators for

14   requirements that may be rescinded or significantly revised in the near future.” Id. On December

15   19, 2017, the State Plaintiffs, as well as the Conservation and Tribal Citizen Group Plaintiffs,

16   challenged the Suspension Rule in the Northern District of California and moved for a

17   preliminary injunction. Case No. 3:17-cv-07186-WHO (N.D. Cal.); Case No. 3:17-cv-07187-

18   WHO (N.D. Cal.). The Court related the two cases on December 28, 2017. The Alliance, IPAA,

19   API, and the States of North Dakota and Texas intervened on the side of BLM.

20          Separately, on December 29, 2017, the Wyoming court granted BLM and Petitioners’

21   joint motion to stay proceedings in that case “in light of the Suspension Rule and the fact that the

22   BLM is in the process of issuing a proposed Revision Rule” to revise the Waste Prevention Rule.

23   Order Granting Joint Motion to Stay, Wyoming v. U.S. Dep’t of the Interior, No. 16-cv-0285-

24   SWS, ECF No. 189.

25                                                   2018

26          On February 22, 2018, the Court in the Suspension Rule cases granted the motions for

27   preliminary injunction, finding that BLM had “failed to provide the requisite reasoned analysis in

28   support of the Suspension Rule, and it is therefore arbitrary and capricious within the meaning of
                                                      5
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
       Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 6 of 13



 1   the APA.” California v. Bureau of Land Mgmt., 286 F. Supp. 3d 1054, 1068 (N.D. Cal. 2018).

 2   In analyzing the “irreparable harm” prong of the four-prong preliminary injunction standard, the

 3   Court also found that the Suspension Rule was likely to result in “concrete harms that BLM’s

 4   own data suggests are significant and imminent,” such as emissions of methane, volatile organic

 5   compounds (“VOCs”), and other hazardous pollutants. Id. at 1073-75. Consequently, the Court

 6   preliminarily enjoined the Suspension Rule. Id. at 1076. The Court also denied the motions to

 7   transfer. Id. at 1060-63.

 8          On February 22, 2018, BLM published in the Federal Register a proposed rule to rescind

 9   or revise certain requirements of the Waste Prevention Rule. 83 Fed. Reg. 7,924 (Feb. 22, 2018).

10   BLM proposed to rescind several provisions of the Waste Prevention Rule including: (1) waste

11   minimization plans, (2) gas-capture percentages, (3) well drilling requirements, (4) well

12   completion and related operations requirements, (5) pneumatic controller requirements, (6)

13   pneumatic diaphragm pump requirements, (7) storage vessel requirements, and (8) leak detection

14   and repair requirements. Id. at 7,928. The proposal also modified requirements related to gas

15   capture, downhole well maintenance and liquids unloading, and measuring and reporting volumes

16   of flared and vented gas. Id.

17          Between February 26, 2018 and February 28, 2018, Petitioners in the litigation before the

18   U.S. District Court for the District of Wyoming filed motions requesting that the court

19   preliminarily enjoin or stay certain provisions of the Waste Prevention Rule. On April 4, 2018,

20   following briefing on these motions, the Wyoming district court issued an Order staying

21   implementation of the Waste Prevention Rule’s provisions with January 2018 compliance

22   deadlines. State of Wyoming v. U.S. Dep’t of the Interior, Case No. 2:16-cv-00285-SWS, ECF

23   No. 215 (“Order Staying Implementation of Rule Provisions and Staying Action Pending

24   Finalization of Revision Rule”) (the “Stay Order”). The Wyoming court explained that the order

25   was necessary “to preserve the status quo, and in consideration of judicial economy and

26   prudential ripeness and mootness concerns,” in light of BLM’s efforts to revise the Waste

27   Prevention Rule, and did not apply the four-factor analysis for preliminary injunctions. Id. at 10.

28   In a subsequent order denying a motion for a stay pending appeal to the U.S. Court of Appeals for
                                                     6
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
       Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 7 of 13



 1   the Tenth Circuit, the Wyoming court clarified that it issued the Stay Order pursuant to 5 U.S.C.

 2   § 705. State of Wyoming v. U.S. Dep’t of the Interior, Case No. 2:16-cv-00285-SWS, ECF No.

 3   229.

 4          On April 5 and 6, 2018, the Conservation and Tribal Citizen Group Plaintiffs and State

 5   Plaintiffs, respectively, appealed the Wyoming court’s Stay Order to the Tenth Circuit Court of

 6   Appeals. The Tenth Circuit denied initial motions for a stay pending appeal and for dismissal of

 7   the appeal. State of Wyoming v. U.S. Dep’t of the Interior, Nos. 18-8027, 18-8029 (10th Cir.)

 8   (Order dated June 4, 2018).

 9          On September 28, 2018, BLM issued a final rule entitled “Waste Prevention, Production

10   Subject to Royalties, and Resource Conservation; Rescission or Revision of Certain

11   Requirements,” which is the subject of the current case. 83 Fed. Reg. 49,184 (Sept. 28, 2018)

12   (the “Rescission/Revision Rule”). State Plaintiffs filed their complaint when the

13   Rescission/Revision Rule was signed on September 18, 2018, and filed a first amended complaint

14   on October 10, 2018. Case No. 4:18-cv-05712-YGR (N.D. Cal.). State Plaintiffs also filed an

15   administrative motion to consider whether cases should be related in the Suspension Rule case,

16   which the Court denied on September 25, 2018. California v. Bureau of Land Mgmt., Case No.

17   3:17-cv-07186-WHO, ECF Nos. 121, 125. The Conservation and Tribal Citizen Group Plaintiffs

18   filed their complaint on September 28, 2018. Case No. 4:18-cv-05984-YGR (N.D. Cal.). At the

19   request of the parties, the Court consolidated these cases on November 5, 2018. Case No. 4:18-

20   cv-05712, ECF No. 45. The State of Wyoming, the Alliance, IPAA, and API have intervened on

21   the side of BLM.

22          On October 11, 2018, following publication of the Rescission/Revision Rule, BLM filed a

23   motion in the Tenth Circuit to dismiss the appeal in Wyoming v. U.S. Dep’t of the Interior as moot.

24   The parties in the Tenth Circuit agree that the Rescission/Revision Rule moots the appeal of the

25   Stay Order, but disagree on the appropriate remedy. The Tenth Circuit has informed the parties

26   that the matter will be submitted on the briefs on March 18, 2019.

27          On October 18, 2018, the parties in the Suspension Rule cases filed a joint motion to hold

28   the cases in abeyance pending expiration of the Suspension Rule on January 17, 2019. The court
                                                     7
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
      Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 8 of 13



 1   granted this motion on October 22, 2018. California v. Bureau of Land Mgmt., Case No. 3:17-cv-

 2   07186-WHO, ECF No. 126. The parties intend to obtain dismissal of that case.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     8
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
      Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 9 of 13



 1   Dated: March 1, 2019        Respectfully submitted,

 2                               XAVIER BECERRA
 3                               Attorney General of California
                                 DAVID A. ZONANA
 4                               Supervising Deputy Attorney General

 5                               /s/ George Torgun
                                 GEORGE TORGUN
 6
                                 SHANNON CLARK
 7                               CONNIE P. SUNG
                                 Deputy Attorneys General
 8
                                 Attorneys for Plaintiff State of California, by and through Xavier
 9                               Becerra, Attorney General, and the California Air Resources Board
10
                                 HECTOR BALDERAS
11                               Attorney General of New Mexico

12                               /s/ Bill Grantham
                                 BILL GRANTHAM
13                               Assistant Attorney General
14
                                 Attorneys for Plaintiff State of New Mexico, by and through Hector
15                               Balderas, Attorney General

16                               /s/ Stacey Geis
                                 Stacey Geis, CA Bar # 181444
17                               Earthjustice
18                               50 California St., Suite 500,
                                 San Francisco, CA 94111-4608
19                               Phone: (415) 217-2000
                                 Fax: (415) 217-2040
20                               sgeis@earthjustice.org
21                               Attorney for all Conservation and Tribal Citizen Group Plaintiffs
22
                                 Robin Cooley, CO Bar # 31168 (admitted pro hac vice)
23                               Joel Minor, CO Bar # 47822 (admitted pro hac vice)
                                 Earthjustice
24                               633 17th Street, Suite 1600
                                 Denver, CO 80202
25                               Phone: (303) 623-9466
26                               rcooley@earthjustice.org
                                 jminor@earthjustice.org
27

28
                                                     9
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
      Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 10 of 13



 1                               Attorneys for Plaintiffs Sierra Club, Fort Berthold Protectors of
                                 Water and Earth Rights, The Wilderness Society, and Western
 2                               Organization of Resource Councils
 3
                                 Susannah L. Weaver, DC Bar # 1023021 (admitted pro hac vice)
 4                               Donahue, Goldberg, & Weaver LLP
                                 1111 14th Street, NW, Suite 510A
 5                               Washington, DC 20005
                                 Phone: (202) 569-3818
 6                               susannah@donahuegoldberg.com
 7
                                 Peter Zalzal, CO Bar # 42164 (admitted pro hac vice)
 8                               Rosalie Winn, CA Bar # 305616
                                 Environmental Defense Fund
 9                               2060 Broadway, Suite 300
                                 Boulder, CO 80302
10
                                 Phone: (303) 447-7214 (Mr. Zalzal)
11                               Phone: (303) 447-7212 (Ms. Winn)
                                 pzalzal@edf.org
12                               rwinn@edf.org

13                               Tomás Carbonell, DC Bar # 989797 (admitted pro hac vice)
                                 Environmental Defense Fund
14
                                 1875 Connecticut Avenue, 6th Floor
15                               Washington, D.C. 20009
                                 Phone: (202) 572-3610
16                               tcarbonell@edf.org
17                               Attorneys for Plaintiff Environmental Defense Fund
18
                                 Laura King, MT Bar # 13574 (admitted pro hac vice)
19                               Western Environmental Law Center
                                 103 Reeder’s Alley
20                               Helena, MT 59601
                                 Phone: (406) 204-4852
21                               king@westernlaw.org
22
                                 Erik Schlenker-Goodrich, NM Bar # 17875 (admitted pro hac vice)
23                               Western Environmental Law Center
                                 208 Paseo del Pueblo Sur, #602
24                               Taos, NM 87571
                                 Phone: (575) 613-4197
25                               eriksg@westernlaw.org
26
                                   Attorneys for Plaintiffs Los Padres ForestWatch, Center for
27                                 Biological Diversity, Citizens for a Healthy Community, Diné
                                   Citizens Against Ruining Our Environment, Earthworks, Montana
28                                 Environmental Information Center, National Wildlife Federation,
                                                     10
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
      Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 11 of 13



 1                               San Juan Citizens Alliance, WildEarth Guardians, Wilderness
                                 Workshop, and Wyoming Outdoor Council
 2

 3
                                 Darin Schroeder, KY Bar # 93828 (admitted pro hac vice)
 4                               Ann Brewster Weeks, MA Bar # 567998 (admitted pro hac vice)
                                 Clean Air Task Force
 5                               114 State Street, 6th Floor
                                 Boston, MA 02109
 6                               Phone: (617) 624-0234
 7                               dschroeder@catf.us
                                 aweeks@catf.us
 8
                                 Attorneys for Plaintiff National Wildlife Federation
 9
                                 Scott Strand, MN Bar # 0147151 (admitted pro hac vice)
10
                                 Environmental Law & Policy Center
11                               60 S. 6th Street, Suite 2800
                                 Minneapolis, MN 55402
12                               Phone: (312) 673-6500
                                 Sstrand@elpc.org
13
                                 Rachel Granneman, IL Bar # 6312936 (admitted pro hac vice)
14
                                 Environmental Law & Policy Center
15                               35 E. Wacker Drive, Suite 1600
                                 Chicago, IL 60601
16                               Phone: (312) 673-6500
                                 rgranneman@elpc.org
17
                                 Attorneys for Plaintiff Environmental Law & Policy Center
18

19                               David Doniger, DC Bar # 305383 (admitted pro hac vice)
                                 Melissa Lynch, MA Bar # 689235 (admitted pro hac vice)
20                               Natural Resources Defense Council
                                 1152 15th St. NW, Suite 300
21                               Washington, DC 20005
22                               Phone: (202) 289-6868
                                 ddoniger@nrdc.org
23                               llynch@nrdc.org

24                               Attorneys for Plaintiff Natural Resources Defense Council
25

26

27

28
                                                    11
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
      Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 12 of 13



 1                               JEAN E. WILLIAMS
                                 Deputy Assistant Attorney General
 2                               Environment & Natural Resources Division
 3                               United States Department of Justice

 4                               /s/ Carter F. Thurman
                                 CARTER F. THURMAN
 5                               Trial Attorney, admitted to GA Bar
                                 U.S. Department of Justice
 6                               Environment and Natural Resources Division
 7                               Natural Resources Section
                                 601 D Street, NW
 8                               Washington, D.C. 20044-7611
                                 Tel.: (202) 305-0444 / Fax: (202) 305-0506
 9                               Carter.Thurman@usdoj.gov
                                 CLARE M. BORONOW, admitted to MD Bar
10
                                 999 18th Street
11                               South Terrace, Suite 370
                                 Denver, CO 80202
12                               Tel.: (303) 844-1362 / Fax: (303) 844-1350
                                 clare.boronow@usdoj.gov
13
                                 Counsel for Defendants
14

15                               /s/ Michael M. Robinson
                                 ERIK E. PETERSON (WSB 7-5608), admitted pro hac vice
16                               MICHAEL M. ROBINSON (WSB 6-2658), admitted pro hac vice
                                 Senior Assistant Attorneys General
17                               2320 Capitol Avenue
                                 Cheyenne, WY 82002
18
                                 Telephone: (307) 777-6946
19                               Facsimile: (307) 777-3542
                                 erik.petersen@wyo.gov
20                               mike.robinson@wyo.gov
21                               CHRISTIAN L. MARSH (SBN 209442)
22                               CHRISTOPHER RENDALL-JACKSON (SBN 288933)
                                 DONALD E. SOBELMAN (SBN 184028)
23                               DOWNEY BRAND LLP
                                 455 Market Street, Suite 1500
24                               San Francisco, Ca 94105
                                 Telephone: (415) 848-4800
25                               Facsimile: (415) 848-4801
26                               cmarsh@downeybrand.com
                                 crendall-jackson@downeybrand.com
27                               dsobelman@downeybrand.com

28                                 Counsel for Intervenor-Defendant State of Wyoming
                                                    12
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
      Case 4:18-cv-05712-YGR Document 98 Filed 03/01/19 Page 13 of 13



 1
                                 By: /s/ Eric P. Waeckerlin
 2                               Eric P. Waeckerlin
 3                               HOLLAND & HART LLP
                                 555 17th Street, Suite 3200
 4                               Denver, Colorado 80202
                                 Tel: 303.295.8086
 5                               Fax: 303.975.5396
                                 epwaeckerlin@hollandhart.com
 6                               Admitted Pro Hac Vice
 7
                                 Kathleen C. Schroder
 8                               DAVIS GRAHAM&STUBBS LLP
                                 1550 17th Street, Suite 500
 9                               Denver, Colorado 80202
                                 Tel: 303.892.9400
10
                                 Fax: 303.893.1379
11                               Katie.Schroder@dgslaw.com
                                 Admitted Pro Hac Vice
12
                                 Attorneys for Intervenor-Defendants Western Energy Alliance and
13                               The Independent Petroleum Association of America
14

15                               _/s/ Gary J. Smith_______________
                                 Gary J. Smith (SBN 141393)
16                               BEVERIDGE & DIAMOND, P.C.
                                 456 Montgomery Street, Suite 1800
17                               San Francisco, CA 94104-1251
                                 Telephone: (415) 262-4000
18
                                 Facsimile: (415) 262-4040
19                               gsmith@bdlaw.com

20                               Peter J. Schaumberg, pro hac vice
                                 James M. Auslander, pro hac vice
21                               John G. Cossa, pro hac vice
22                               BEVERIDGE & DIAMOND, P.C.
                                 1350 I St., N.W., Suite 700
23                               Washington, DC 20005
                                 Phone: (202) 789-6009
24                               pschaumberg@bdlaw.com
                                 jauslander@bdlaw.com
25                               jcossa@bdlaw.com
26
                                 Attorneys for Intervenor-Defendant
27                               American Petroleum Institute

28
                                                    13
     Joint Statement Regarding Procedural History
     State of California v. Bernhardt, Case No. 4:18-cv-05712-YGR
